Title: To James Madison from James Monroe, 10 January 1815
From: Monroe, James
To: Madison, James


        
          
            Dear Sir
            10. Jany 1815.
          
          I have seen Genls Swartwout & Porter, the first last night & both this morning. They express the ideas which prevailed last night with you, of organizing by volunteer & other laws, a force in the East to repell the enemy, & put rebellion down. They will cooperate in the necessary measures with all their means, under Tompkins &ce.
          I asked them what they thought of Dexter. They said, they considerd him, & that he was considerd by his state, as, in heart, with this govt., & that they had no doubt he would join and act with it, on its own principles, enlarged as they believd them to be, and ought to be, at so great a crisis: that he ought not however to be brought into the admn., without a free and distinct understanding with him on every point. Our conversation was strictly confidential, and led to points of great interest incidentally in connection with the main topic. Very respectfully & truly yours
          
            Jas Monroe
          
        
        
          I expect to see Dr Bibb mr. Eppes & col Troup this morning.
        
      